DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 11-15, 19, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-7, 9, 11-13, 15, 19, and 21-26 are rejected under 35 USC § 101.
Claim 1 
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, the claim recites a system for predicting audience 
The limitations of claim 1: 
use correlated component analysis on the neural data to capture group statistics comprising components having (i) reduced dimensionality relative to the neural data, and (ii) maximized correlations across the individuals, such that the group statistics are a measure of across-subject agreement of the neural data, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person looking at a group of people that are watching a segment and determining the commonality of their reactions in order to analyze a correlation between the individuals. 
the group statistics to the obtained historical audience behavioral data to establish a predictor of audience behavioral response, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the 
and predict, using the predictor, audience behavioral response to a future media exposure, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person using prior knowledge of responses to predict the next response from the audience. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites
generic computer components (e.g. “a processing device coupled to a plurality of sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The step of obtain historical audience behavioral data for a past media broadcast are recited at a high level of generality (i.e., as a general means of gathering 
The step of record, using the plurality of sensors, neural data for a group of individuals as they are presented with the past media broadcast falls under Elements that (Refer to MPEP 2106.05(d)II(i))the courts have recognized as well-understood, routine, conventional activity in particular fields (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);)

As discussed above with respect to integration of the abstract idea into a practical application, 
The step of obtain historical audience behavioral data for a past media broadcast; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of record, using the plurality of sensors, neural data for a group of individuals as they are presented with the past media broadcast to a destination 

Claim 2
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein the neural data includes at least one of electroencephalographic (EEG) data and magnetoencephalography (MEG) data” This limitation merely limits the neural data further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to 

Claim 3
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein further including the processing device automatically dividing the past media broadcast into a plurality of segments” The claim recites further use of generic computer components (e.g. “a processing device coupled to a plurality of sensors”) that amount to no more than mere instructions to apply the exception
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 4 
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more the claim recites wherein the correlated component analysis further comprises selecting a respective portion of the neural data corresponding to each of the segments, determining a respective neural response reliability for each of the selected 
The limitations of claim 4: 
wherein the correlated component analysis further comprises selecting a respective portion of the neural data corresponding to each of the segments, determining a respective neural response reliability for each of the selected portions, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person looking at a group of people that are watching a segment and determining the commonality of their reactions in order to analyze a correlation between the individuals. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
The abstract idea is not integrated into to a practical application. The claim recites
generic computer components (e.g. “a processing device coupled to a plurality of sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The step of and providing the determined neural response reliabilities as the group-representative data are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The step of providing the determined neural response reliabilities as the group-representative data; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 

Claim 5
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein each respective determined neural response reliability indicates a consistency between the respective neurological responses of at least two subjects in the group to the corresponding segment.” This limitation merely limits the reliability further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 6
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein determining the respective neural response reliabilities includes the processing device performing a modulated correlated components 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 7 
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more the claim recites receiving definitions for a plurality of segments in the past media broadcast, and wherein the correlated component analysis includes computing a respective neural response reliability for each of the segments. 
The limitations of claim 7: 
wherein the correlated component analysis includes computing a respective neural response reliability for each of the segments, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person finding commonalities and agreements throughout the stimuli. 


within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites
generic computer components (e.g. “a processing device coupled to a plurality of sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The step of receiving definitions for a plurality of segments in the past media broadcast are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The step of receiving definitions for a plurality of segments in the past media broadcast; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or 

Claim 9
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein the mapping the group statistics further includes the processing device execute a mathematical optimization algorithm, wherein the mathematical optimization algorithm receives the group- representative data and the obtained audience behavioral data as inputs.” This limitation merely limits the mapping step to math that can be performed in the human mind further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to 

Claim 11
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein the predicted audience behavioral response indicates a predicted mental state of a subject in response to exposure to the future media exposure” This limitation merely limits the predicted audience behavioral response further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 12
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein the predicted audience behavioral response indicates a predicted action taken by a subject in response to exposure to the future media 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 13
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein the audience from which the audience behavioral data was obtained has more members than the group” This limitation merely limits the audience further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to 

Claim 15
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, the claim recites wherein the processing device further: records, using the plurality of neural sensors, neural data for a second group of individuals as they are presented with a future media exposure uses correlated component analysis on the second group neural data to capture statistics for the second group comprising components having (i) reduced dimensionality relative to the second group neural data, and (ii) maximized correlations across the individuals of the second group, such that the second group statistics are a measure of across-subject agreement of the second group neural data; andPage 5 of 13Attorney Docket No.: NEU-002/01US 33175/2Serial No.: 14/433,279 applies the predictor to the second group statistics to predict audience behavioral response to the future media exposure.
The limitations of claim 15: 
uses correlated component analysis on the second group neural data to capture statistics for the second group comprising components having (i) reduced dimensionality relative to the second group neural data, and (ii) maximized correlations across the individuals of the second group, such that the second group statistics are a measure of across-subject agreement of the second group neural data, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from 
andPage 5 of 13Attorney Docket No.: NEU-002/01US 33175/2Serial No.: 14/433,279 applies the predictor to the second group statistics to predict audience behavioral response to the future media exposure, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person using prior knowledge of responses to predict the next response from the audience. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites
generic computer components (e.g. “a processing device coupled to a plurality of sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The step of records, using the plurality of neural sensors, neural data for a second group of individuals as they are presented with a future media exposure are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The step of records, using the plurality of neural sensors, neural data for a second group of individuals as they are presented with a future media exposure; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 


Claim 19
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, the claim recites wherein the processing device further: records, using the plurality of sensors, neural data for the group of individuals as they are 
The limitations of claim 19: 
selects an individual of the group, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person selecting one person out of the group to monitor. 
uses correlated component analysis on the neural data from both presentations of the past media broadcast to capture additional group statistics comprising components having (i) reduced dimensionality relative to the neural data, and (ii) maximized correlations with the neurological responses of the selected member to subsequent exposures to the past media broadcast, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person looking at a group of people that are watching a segment and determining the commonality of their reactions in order to analyze a correlation between the individuals. 
and the additional group statistics to the obtained audience behavioral data, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person considering both pieces of data . 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites
generic computer components (e.g. “a processing device coupled to a plurality of sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The step of records, using the plurality of sensors, neural data for the group of individuals as they are presented with a subsequent exposure to the past media broadcast are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer 

As discussed above with respect to integration of the abstract idea into a practical application, 
The step of records, using the plurality of sensors, neural data for the group of individuals as they are presented with a subsequent exposure to the past media broadcast; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 

Claim 21
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein the obtained audience behavioral data comprises viewership during a time interval” This limitation merely limits the obtained audience behavioral data further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 22
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein the obtained audience behavioral data comprises communication via social media.” This limitation merely limits the obtained audience behavioral data further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 23
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, the claim recites wherein the processing device further: records, using the plurality of neural sensors, neural data for the second group of individuals as they are presented with a different future media exposure; use correlated component analysis on 
use correlated component analysis on the neural data for the second group from the presentation of the different future media exposure to capture additional second group statistics comprising components having (i) reduced dimensionality relative to the neural data for the second group, and (ii) maximized correlations across the second group individuals, such that the additional second group statistics are a measure of across-subject agreement of the neural data for the second group as they are presented with the different future media exposure, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person looking at a group of people that are watching a segment and determining the commonality of their reactions in order to analyze a correlation between the individuals. 
applies the predictor to the additional second group statistics to predict audience behavioral response to the different future media exposure, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person using prior knowledge of responses to predict the next response from the audience.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites
generic computer components (e.g. “a processing device coupled to a plurality of sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The step of records, using the plurality of neural sensors, neural data for the second group of individuals as they are presented with a different future media exposure are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer 

As discussed above with respect to integration of the abstract idea into a practical application, 
The step of records, using the plurality of neural sensors, neural data for the second group of individuals as they are presented with a different future media exposure; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 

Claim 24
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein the processing device automatically compares data representing the predicted audience behavioral response to the future media exposure, to the data representing the predicted audience behavioral response to the different future media exposure.” This limitation merely limits the comparing step in claim 23 further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 25
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein the future media exposure and the different future media exposure comprise advertisements” This limitation merely limits the future media exposure and different future media exposure further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 26
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein the future media exposure and the different future media exposure are of a common type, the type selected from the group consisting of a 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-7, 11-15, 19, and 21-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marci (U.S. 20100211439) in view of Georgopoulos (U.S. 20080091118).

Regarding claim 1, (Currently amended) A system for predicting audience behavioral response, the system comprising: 
a processing device coupled to a plurality of sensors (Marci: Paragraph [0028] “The system may include a plurality of sensors, each adapted for measuring a biologically based response to the content stimulus over a period of two or more time intervals.” A processing device coupled to a plurality of sensors is taught as system may include a plurality of sensors, each adapted for measuring a biologically based response to the content stimulus.) and operable to cause the system to obtain historical audience behavioral data for a past media broadcast (Marci: Paragraph [0083] “The system can include a focus and/or facial monitoring system 14 (e.g., eye-tracking system, or a digital video camera) for the collection of data on the behavior, facial response and/or precise focus of the audience. The three data-sources (media stimulus,” Operable to cause the system to obtain historical audience behavioral data for a past media broadcast is taught as the collection of data on the behavior, facial response and/or precise focus of the audience in response to a media stimulus.); 

record, using the plurality of sensors (Marci: Paragraph [0028] “The system may include a plurality of sensors, each adapted for measuring a biologically based response to the content stimulus over a period of two or more time intervals.” A processing device coupled to a plurality of sensors is taught as system may include a plurality of sensors, each adapted for measuring a biologically based response to the content stimulus.), neural data for a group of individuals as they are presented with the past media broadcast (Marci: Paragraph [0008] “recording the biologically based audience responses to a presentation (for example, a live or recorded, passive or interactive audio, visual, audio-visual presentation) and for determining a measure of moment-to-moment and overall intensity, synchrony and engagement of the audience with that stimulus presentation.” Neural data for a group of individuals as they are presented with the past media broadcast is taught as recording the biologically based audience responses to a presentation and for determining a measure of moment-to-moment and overall intensity, synchrony and engagement of the audience with that stimulus presentation.)…
the group statistics to the obtained historical audience behavioral data to establish a predictor of audience behavioral response (Marci: Paragraph [0064] “a database of biologically based audience responses, response patterns and audience engagement patterns and levels to a variety of historic media stimuli that, when combined with demographic and other data relevant to the test media content, allows for a prediction of the relative success of that content.” The group statistics to the obtained historical audience behavioral data to establish a predictor of audience behavioral response is taught as combining the historic response patterns, audience engagement patterns with demographic and data relevant to the test media content to predict the relative success of that content [or the audiences engagement patterns]. The audience engagement can be used as a predictor.);

 and predict, using the predictor, audience behavioral response to a future media exposure (Marci: Paragraph [0009] “The invention can utilize human neurobiology and embodied responses that are measured and processed in accordance with the invention to measure a sample audience reaction and predict the response of a more general audience.”  Predict, using the predictor, audience behavioral response to a future media exposure is taught as using a previously measured sample audience reaction and predict the response of another audience[future media exposure].).

Marci does not explicitly disclose…use correlated component analysis on the neural data to capture group statistics comprising components having (i) reduced dimensionality relative to the neural data, 
and (ii)  maximized correlations across the individuals, such that the group statistics are a measure of across-subject agreement of the neural data;
 Page 2 of 13Attorney Docket No.: NEU-002/01US 33175/2 Serial No.: 14/433,279
Georgopoulos further teaches…use correlated component analysis on the neural data to capture group statistics (Georgopoulos: Paragraph [0079] “Remarkably, neural networks constructed as above were very similar across subjects (FIGS. 8A and 8B, and 9A and 9B). Overall network similarity can be quantified and assessed between all subject pairs by calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network. The correlation coefficients obtained are high and highly significant (median=0.742; range, 0.663-0.839; P<10-20 for all correlations; >20,000 degrees of freedom). These findings suggest a common network foundation.” Use correlated component analysis on the neural data to capture group statistics is taught as calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network.) comprising components having (i) reduced dimensionality relative to the neural data (Georgopoulos: Paragraph [0086] “To reduce the possibility of false detections due to noise, minimum and maximum heart rates are selected to create a time window, relative to the preceding beat, in which each beat is expected. Peaks in the correlation before the start of the window are ignored, and the beat is taken at the highest peak in correlation during the window, rather than the first one that meets threshold. If no peak within the window meets threshold, then a missed beat is assumed and the window is expanded until it includes a peak that meets the threshold. Both the time window and the correlation threshold are adjusted for each subject to maximize true detections and minimize false detections.” Components having (i) reduced dimensionality relative to the neural data is taught as reducing the possibility of false detections due to noise in order to minimize false detections.), 

and (ii)  maximized correlations across the individuals (Georgopoulos: Paragraph [0086] “To reduce the possibility of false detections due to noise, minimum and maximum heart rates are selected to create a time window, relative to the preceding beat, in which each beat is expected. Peaks in the correlation before the start of the window are ignored, and the beat is taken at the highest peak in correlation during the window, rather than the first one that meets threshold. If no peak within the window meets threshold, then a missed beat is assumed and the window is expanded until it includes a peak that meets the threshold. Both the time window and the correlation threshold are adjusted for each subject to maximize true detections and minimize false detections.” Components having (i) reduced dimensionality relative to the neural data is taught as reducing the possibility of false detections due to noise in order to minimize false detections.), such that the group statistics are a measure of across-subject (Georgopoulos: Paragraph [0069] “These features were robust across subjects” A measure of across-subject is taught as the data across subjects.) (Georgopoulos: Paragraph [0116] “To assess the congruence of the distribution of the Group effect among sensor pairs in the 1st and 2nd sample, the presence or absence of a significant effect for a given sensor pair as 1 and 0, respectively were coded, and the X2 test statistic was computed.” The group statistics are a measure of across-subject agreement of the neural data is taught as to assess the congruence [agreement] of the distribution of the Group effect among sensor pairs [neural data].);…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).
Regarding claim 2, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci wherein the neural data includes at least one of electroencephalographic (EEG) (Marci: Paragraph [0062] “The system sensor package can include, but is not limited to, a measure of skin conductivity, heart rate, heart rate variability, vagal tone, respiration, body movement, measures of facial muscle movement/expression, eye-tracking and other biologically based signals such as body temperature, near body temperature, facial and body thermography imaging, facial EMG, EEG, fMRI and the like.” The neural data includes at least one of electroencephalographic (EEG) is taught as sensor package can include EEG data.) data and magnetoencephalography (MEG) data.  

Regarding claim 3, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches wherein further including the processing device automatically dividing the past media broadcast into a plurality of segments (Marci: Paragraph [0025] “determined by using the engagement scores for a content stimulus by: setting at least one threshold value, dividing the engagement curve into ascending segments defined by intervals that the engagement value remains relatively constant or increases, computing the area above the threshold value for each such ascending segment, summing the areas, and dividing the sum by the duration of the content.” The processing device automatically dividing the past media broadcast into a plurality of segments is taught as dividing the engagement curves for the content into ascending segments. Refer to Paragraph [0113] for further details about past show segments used as a content stimulus.). 
 
Regarding claim 4, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 3, Marci further teaches …the neural data corresponding to each of the segments (Marci: Paragraph [0113] “a measure of engagement (engagement score) of a content stimulus (show segment, commercial, presentation, and/or similar media) may be obtained by collecting and analyzing the physiological signals of a test group while watching the content stimulus.” The neural data corresponding to each of the segments is taught as a measure of engagement of a content stimulus may be obtained by collecting and analyzing the physiological signals of a test group.)…

the correlated component analysis further comprises selecting a respective portion of [data]… (Georgopoulos: Paragraph [0079] “Remarkably, neural networks constructed as above were very similar across subjects (FIGS. 8A and 8B, and 9A and 9B). Overall network similarity can be quantified and assessed between all subject pairs by calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network. The correlation coefficients obtained are high and highly significant (median=0.742; range, 0.663-0.839; P<10-20 for all correlations; >20,000 degrees of freedom). These findings suggest a common network foundation.” Use correlated component analysis further comprises selecting a respective portion of [data] is taught as calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network [sensor data or neural data].), determining a respective neural response reliability for each of the selected portions (Georgopoulos: Paragraph [0116] “To assess the congruence of the distribution of the Group effect among sensor pairs in the 1st and 2nd sample, the presence or absence of a significant effect for a given sensor pair as 1 and 0, respectively were coded, and the X2 test statistic was computed.” The group statistics are a measure of across-subject agreement of the neural data is taught as to assess the congruence [agreement] of the distribution of the Group effect among sensor pairs [neural data]. According to the applicants specification the across-subject agreement or congruence is the same as reliability refer to Paragraph [0045].), and providing the determined neural response reliabilities as the group-representative data  (Georgopoulos: Paragraph [0117] “The input predictors for that analysis were zij0 values from 271 sensor pairs which showed a highly significant group effect in an ANOVA (P<0.001, F-test). This was done in an effort to reduce the large predictor space consisting of 30,628 values.” The highly significant group being provided as the group with congruence based on the sensor data reliabilities.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).

Regarding claim 5, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 4, Marci further teaches… to the corresponding segment (Marci: Paragraph [0078] “The measure of engagement represents an objective measure of the experience of a defined audience segment based on a plurality of biologically based measures.” The corresponding segments are taught as an audience segment based on a plurality of biological based measures.).  

Georgopoulos further teaches wherein each respective determined neural response reliability indicates a consistency between the respective neurological responses of at least two subjects in the group (Georgopoulos: Paragraph [0116] “To assess the congruence of the distribution of the Group effect among sensor pairs in the 1st and 2nd sample” The congruence is taught as the neural response reliability and is used to identify the agreement of the subjects. In a few examples listed by Georgopoulos, the correlation is shown across 2 samples with multiple subjects in which the subjects responses are consistent. Refer to paragraph [0113-116]) …

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).

Regarding claim 6, (Previously presented) Marci in view of Georgopoulos teaches the system according to claim 4, Georgopoulos further teaches wherein determining the respective neural response reliabilities (Georgopoulos: Paragraph [0116] “To assess the congruence of the distribution of the Group effect among sensor pairs in the 1st and 2nd sample” The congruence is taught as the respective neural response reliabilities and is used to identify the agreement of the subjects.) includes the processing device performing a modulated correlated components analysis on the respective portion (Georgopoulos: Paragraph [0079] “Overall network similarity can be quantified and assessed between all subject pairs by calculating the Pearson correlation coefficient across all zij o (i.e., all i and j sensors) of the network. The correlation coefficients obtained are high and highly significant (median=0.742; range, 0.663-0.839; P<10-20 for all correlations; >20,000 degrees of freedom). These findings suggest a common network foundation.” Processing device performing a modulated correlated components analysis on the respective portion is taught as highest peak in the correlation among the neural populations which is based on the Pearson correlation coefficient. This shows that the correlations were modulated between the highest and the lowest correlation).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).

Regarding claim 7, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches further including the processing device receiving definitions for a plurality of segments in the past media broadcast (Marci: Paragraph [0027] “the viewership of the content stimulus may be predicted by using predetermined correlations between the metric and actual viewership data previously collected. In another embodiment, at least one metric may be used to predict whether a viewer will watch the entirety of the content stimulus when the content stimulus is previously recorded. In another embodiment, at least one metric may be used to predict whether a viewer will watch the entirety of the content stimulus when the content stimulus is presented live.” Receiving definitions for a plurality of segments in the past media broadcast is taught as receiving data relating to the presentation of the content stimulus previously collected. Refer to claim 11 of Marci for the receiving step.), … for each of the segments (Marci: Paragraph [0027] “the viewership of the content stimulus may be predicted by using predetermined correlations between the metric and actual viewership data previously collected.” The segments are taught as the content stimuli.).  

Georgopoulos further teaches … and wherein the correlated component analysis (Georgopoulos: Paragraph [0079] “Remarkably, neural networks constructed as above were very similar across subjects (FIGS. 8A and 8B, and 9A and 9B). Overall network similarity can be quantified and assessed between all subject pairs by calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network. The correlation coefficients obtained are high and highly significant (median=0.742; range, 0.663-0.839; P<10-20 for all correlations; >20,000 degrees of freedom). These findings suggest a common network foundation.” Use correlated component analysis further comprises selecting a respective portion of [data] is taught as calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network [sensor data or neural data].) includes computing a respective neural response reliability (Georgopoulos: Paragraph [0116] “To assess the congruence of the distribution of the Group effect among sensor pairs in the 1st and 2nd sample, the presence or absence of a significant effect for a given sensor pair as 1 and 0, respectively were coded, and the X2 test statistic was computed.” The group statistics are a measure of across-subject agreement of the neural data is taught as to assess the congruence [agreement] of the distribution of the Group effect among sensor pairs [neural data]. According to the applicants specification the across-subject agreement or congruence is the same as reliability refer to Paragraph [0045].)…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).

Regarding claim 11, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches wherein the predicted audience behavioral response indicates a predicted mental state of a subject in response to exposure to the future media exposure (Marci: Paragraph [0027] “In one embodiment, the viewership of the content stimulus may be predicted by using predetermined correlations between the metric and actual viewership data previously collected. In another embodiment, at least one metric may be used to predict whether a viewer will watch the entirety of the content stimulus when the content stimulus is previously recorded. In another embodiment, at least one metric may be used to predict whether a viewer will watch the entirety of the content stimulus when the content stimulus is presented live.” The predicted audience behavioral response indicates a predicted mental state of a subject in response to exposure to the future media exposure is taught as the viewership of the content stimulus may be predicted by using predetermined correlations between the metric and actual viewership data previously collected. The viewership describes the state of the user. Whether the user is watching the entirety of the content stimulus.).  

Regarding claim 12, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, wherein the predicted audience behavioral response indicates a predicted action taken by a subject in response to exposure to the future media exposure (Marci: Paragraph [0122] “the negative buildup is used to predict the likelihood that an audience member will fast-forward through the content stimulus.” The predicted audience behavioral response indicates a predicted action taken by a subject in response to exposure to the future media exposure is taught as predict the likelihood that an audience member will fast-forward through the content stimulus.).  

Regarding claim 13, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches wherein the audience from which the audience behavioral data was obtained has more members than the group (Marci: Paragraph [0013] “the response data can be collected individually, in a small group, or large group environment” Paragraph [0007] “biologically based responses or patterns of responses in a population sample that can lead to or are associated with behavioral responses or changes in behaviors of the target population.” The sample population is larger than the target population.).  

Regarding claim 14, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, wherein mapping the group statistics includes automatically executing a machine learning algorithm using the processing device (Marci: Paragraph [0130] “The preferred predictor model can include, but is not limited to, any of the following statistical methods: a) mixed media models, b) traditional multivariate analyses, c) hierarchical linear modeling, d) machine learning, e) regression analyses, f) Bayesian shrinkage estimators, and/or g) cluster and factor analyses.” Automatically executing a machine learning algorithm using the processing device is taught as predictor model can include machine learning.).  

Regarding claim 15, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches wherein the processing device further: records, using the plurality of neural sensors (Marci: Paragraph [0028] “The system may include a plurality of sensors, each adapted for measuring a biologically based response to the content stimulus over a period of two or more time intervals.” A processing device coupled to a plurality of sensors is taught as system may include a plurality of sensors, each adapted for measuring a biologically based response to the content stimulus.), neural data for a second group of individuals as they are presented with a future media exposure (Marci: Paragraph [0090] “the response map or pattern can be used to evaluate radio, print and audio-visual advertisements (for both television and the Internet), television shows and movies. In one embodiment, a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” Neural data for a second group of individuals as they are presented with a future media exposure is taught as the different sample exposed to a new advertisement.) 
… the second group neural data… for the second group … relative to the second group neural data, … of the second group, such that the second group … of the second group neural data (Marci: Paragraph [0090] “the response map or pattern can be used to evaluate radio, print and audio-visual advertisements (for both television and the Internet), television shows and movies. In one embodiment, a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” The different population sample is taught as the second group in which the response pattern is the neural data that is recorded.); andPage 5 of 13Attorney Docket No.: NEU-002/01US 33175/2Serial No.: 14/433,279 applies the predictor to the second group statistics to predict audience behavioral response to the future media exposure (Marci: Paragraph [0090] “Where the response pattern is similar to the response pattern to one or more known successful advertisements (TV shows, movies, or websites) it would be expected that the new advertisement (TV show, movie, or website) would also be successful. Further, a database of response patterns for different types of stimuli (advertisements, TV shows, movies, websites, etc.) could be maintained and analyzed to determine the attributes of a successful advertisement, TV show, movie, or website.” Applies the predictor to the second group statistics to predict audience behavioral response to the future media exposure is taught as the response pattern that is maintained and analyzed to determine attributes of a successful advertisement.).  

(Georgopoulos: Paragraph [0079] “Remarkably, neural networks constructed as above were very similar across subjects (FIGS. 8A and 8B, and 9A and 9B). Overall network similarity can be quantified and assessed between all subject pairs by calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network. The correlation coefficients obtained are high and highly significant (median=0.742; range, 0.663-0.839; P<10-20 for all correlations; >20,000 degrees of freedom). These findings suggest a common network foundation.” Use correlated component analysis on the neural data to capture group statistics is taught as calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network.) … comprising components having (i) reduced dimensionality (Georgopoulos: Paragraph [0086] “To reduce the possibility of false detections due to noise, minimum and maximum heart rates are selected to create a time window, relative to the preceding beat, in which each beat is expected. Peaks in the correlation before the start of the window are ignored, and the beat is taken at the highest peak in correlation during the window, rather than the first one that meets threshold. If no peak within the window meets threshold, then a missed beat is assumed and the window is expanded until it includes a peak that meets the threshold. Both the time window and the correlation threshold are adjusted for each subject to maximize true detections and minimize false detections.” Components having (i) reduced dimensionality relative to the neural data is taught as reducing the possibility of false detections due to noise in order to minimize false detections.) … and (ii) maximized correlations across the individuals (Georgopoulos: Paragraph [0086] “To reduce the possibility of false detections due to noise, minimum and maximum heart rates are selected to create a time window, relative to the preceding beat, in which each beat is expected. Peaks in the correlation before the start of the window are ignored, and the beat is taken at the highest peak in correlation during the window, rather than the first one that meets threshold. If no peak within the window meets threshold, then a missed beat is assumed and the window is expanded until it includes a peak that meets the threshold. Both the time window and the correlation threshold are adjusted for each subject to maximize true detections and minimize false detections.” Components having (i) reduced dimensionality relative to the neural data is taught as reducing the possibility of false detections due to noise in order to minimize false detections.) … statistics are a measure of across-subject agreement (Georgopoulos: Paragraph [0069] “These features were robust across subjects” A measure of across-subject is taught as the data across subjects.) agreement of the neural data (Georgopoulos: Paragraph [0116] “To assess the congruence of the distribution of the Group effect among sensor pairs in the 1st and 2nd sample, the presence or absence of a significant effect for a given sensor pair as 1 and 0, respectively were coded, and the X2 test statistic was computed.” The group statistics are a measure of across-subject agreement of the neural data is taught as to assess the congruence [agreement] of the distribution of the Group effect among sensor pairs [neural data].) …

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).
Regarding claim 19, (Previously presented) Marci in view of Georgopoulos teaches the system of claim 1, wherein the processing device further: records, using the plurality of sensors (Marci: Paragraph [0028] “The system may include a plurality of sensors, each adapted for measuring a biologically based response to the content stimulus over a period of two or more time intervals.” A processing device coupled to a plurality of sensors is taught as system may include a plurality of sensors, each adapted for measuring a biologically based response to the content stimulus.), neural data for the group of individuals as they are presented with a subsequent exposure to the past media broadcast (Marci: Paragraph [0090] “the response map or pattern can be used to evaluate radio, print and audio-visual advertisements (for both television and the Internet), television shows and movies. In one embodiment, a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” Neural data for a second group of individuals as they are presented with a future media exposure is taught as the different sample exposed to a new advertisement.); selects an individual of the group (Marci: Paragraph [0074] “the sample audience can be a single individual who is monitored viewing the same content several times or a group of individuals. Monitoring of audiences can be done individually, in small groups, or in large groups simultaneously.” Selects an individual of the group is taught as the individual of the sample audience that is monitored.); … on the neural data from both presentations of the past media broadcast to capture additional group statistics (Marci: Paragraph [0024] “exposing the audience to the content stimulus over a period of time, wherein the period of time is divided into at least two intervals. Next, at least one biologically based response to the content stimulus for each member of the sample population is measured.” Neural data from both presentations of the past media broadcast to capture additional group statistics is taught as exposing the audience or as disclosed in paragraph [0074] a single individual to the content stimulus over a period of time to measure response of the individuals.)… of the selected member to subsequent exposures to the past media broadcast (Marci: Paragraph [0074] “the sample audience can be a single individual who is monitored viewing the same content several times or a group of individuals. Monitoring of audiences can be done individually, in small groups, or in large groups simultaneously.” Selects an individual of the group is taught as the individual of the sample audience that is monitored.); and the additional group statistics to the obtained audience behavioral data(Marci: Paragraph [0024] “exposing the audience to the content stimulus over a period of time, wherein the period of time is divided into at least two intervals. Next, at least one biologically based response to the content stimulus for each member of the sample population is measured.” Neural data from both presentations of the past media broadcast to capture additional group statistics is taught as exposing the audience or as disclosed in paragraph [0074] a single individual to the content stimulus over a period of time to measure response of the individuals. The additional group statistics are taught as the single individual response data.).  

uses correlated component analysis (Georgopoulos: Paragraph [0079] “Remarkably, neural networks constructed as above were very similar across subjects (FIGS. 8A and 8B, and 9A and 9B). Overall network similarity can be quantified and assessed between all subject pairs by calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network. The correlation coefficients obtained are high and highly significant (median=0.742; range, 0.663-0.839; P<10-20 for all correlations; >20,000 degrees of freedom). These findings suggest a common network foundation.” Use correlated component analysis on the neural data to capture group statistics is taught as calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network.) … comprising components having (i) reduced dimensionality relative to the neural data (Georgopoulos: Paragraph [0086] “To reduce the possibility of false detections due to noise, minimum and maximum heart rates are selected to create a time window, relative to the preceding beat, in which each beat is expected. Peaks in the correlation before the start of the window are ignored, and the beat is taken at the highest peak in correlation during the window, rather than the first one that meets threshold. If no peak within the window meets threshold, then a missed beat is assumed and the window is expanded until it includes a peak that meets the threshold. Both the time window and the correlation threshold are adjusted for each subject to maximize true detections and minimize false detections.” Components having (i) reduced dimensionality relative to the neural data is taught as reducing the possibility of false detections due to noise in order to minimize false detections.), and (ii) maximized correlations with the neurological responses (Georgopoulos: Paragraph [0086] “To reduce the possibility of false detections due to noise, minimum and maximum heart rates are selected to create a time window, relative to the preceding beat, in which each beat is expected. Peaks in the correlation before the start of the window are ignored, and the beat is taken at the highest peak in correlation during the window, rather than the first one that meets threshold. If no peak within the window meets threshold, then a missed beat is assumed and the window is expanded until it includes a peak that meets the threshold. Both the time window and the correlation threshold are adjusted for each subject to maximize true detections and minimize false detections.” Components having (i) reduced dimensionality relative to the neural data is taught as reducing the possibility of false detections due to noise in order to minimize false detections. Maximized true detections and minimizing the false detections.) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).
Regarding claim 21, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches wherein the obtained audience behavioral data comprises viewership during a time interval (Marci: Paragraph [0028] “plurality of sensors, each adapted for measuring a biologically based response to the content stimulus over a period of two or more time intervals.” The obtained audience behavioral data comprises viewership during a time interval is taught by the sensors that measure a biologically based response to the content stimulus over a period of two or more time intervals).
  
Regarding claim 22, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches wherein the obtained audience behavioral data comprises communication via social media (Marci: Paragraph [0120] “a commercial with a high positive buildup shown during a televised sporting event may also be likely to be seen or discussed in another media forms such as on a website or other social media.” The obtained audience behavioral data comprises communication via social media is taught as a commercial that is discussed on social media.).  

Regarding claim 23, (New) Marci in view of Georgopoulos teaches the system of claim 15, Marci further teaches wherein the processing device further: records, using the plurality of neural sensors (Marci: Paragraph [0028] “The system may include a plurality of sensors, each adapted for measuring a biologically based response to the content stimulus over a period of two or more time intervals.” A processing device coupled to a plurality of sensors is taught as system may include a plurality of sensors, each adapted for measuring a biologically based response to the content stimulus.), neural data for the second group of individuals as they are presented with a different future media exposure (Marci: Paragraph [0090] “the response map or pattern can be used to evaluate radio, print and audio-visual advertisements (for both television and the Internet), television shows and movies. In one embodiment, a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” Neural data for a second group of individuals as they are presented with a different future media exposure is taught as the different sample exposed to a new advertisement. Therefore, Marci further covers the method of providing subsequent advertisements to update audience response.); …for the second group from the presentation of the different future media exposure to capture additional second group statistics comprising (Marci: Paragraph [0090] “a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” The different population sample is taught as the second group in which the response pattern is the neural data that is recorded based on the new advertisement [different future media exposure]) … for the second group, and …, such that the additional second group … for the second group as they are presented with the different future media exposure (Marci: Paragraph [0090] “the response map or pattern can be used to evaluate radio, print and audio-visual advertisements (for both television and the Internet), television shows and movies. In one embodiment, a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” The different population sample is taught as the second group in which the response pattern is the neural data that is recorded.); and applies the predictor to the additional second group statistics to predict audience behavioral response to the different future media exposure (Marci: Paragraph [0090] “Where the response pattern is similar to the response pattern to one or more known successful advertisements (TV shows, movies, or websites) it would be expected that the new advertisement (TV show, movie, or website) would also be successful. Further, a database of response patterns for different types of stimuli (advertisements, TV shows, movies, websites, etc.) could be maintained and analyzed to determine the attributes of a successful advertisement, TV show, movie, or website.” Applies the predictor to the second group statistics to predict audience behavioral response to the different future media exposure is taught as the response pattern that is maintained and analyzed to determine attributes of a successful advertisement. Marci teaches the method of utilizing multiple subsequent advertisement.).  

Georgopoulos further teaches… use correlated component analysis on the neural data (Georgopoulos: Paragraph [0079] “Remarkably, neural networks constructed as above were very similar across subjects (FIGS. 8A and 8B, and 9A and 9B). Overall network similarity can be quantified and assessed between all subject pairs by calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network. The correlation coefficients obtained are high and highly significant (median=0.742; range, 0.663-0.839; P<10-20 for all correlations; >20,000 degrees of freedom). These findings suggest a common network foundation.” Use correlated component analysis on the neural data to capture group statistics is taught as calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network.) … components having (i) reduced dimensionality relative to the neural data (Georgopoulos: Paragraph [0086] “To reduce the possibility of false detections due to noise, minimum and maximum heart rates are selected to create a time window, relative to the preceding beat, in which each beat is expected. Peaks in the correlation before the start of the window are ignored, and the beat is taken at the highest peak in correlation during the window, rather than the first one that meets threshold. If no peak within the window meets threshold, then a missed beat is assumed and the window is expanded until it includes a peak that meets the threshold. Both the time window and the correlation threshold are adjusted for each subject to maximize true detections and minimize false detections.” Components having (i) reduced dimensionality relative to the neural data is taught as reducing the possibility of false detections due to noise in order to minimize false detections.)… and (ii) maximized correlations across the second group individuals (Georgopoulos: Paragraph [0086] “To reduce the possibility of false detections due to noise, minimum and maximum heart rates are selected to create a time window, relative to the preceding beat, in which each beat is expected. Peaks in the correlation before the start of the window are ignored, and the beat is taken at the highest peak in correlation during the window, rather than the first one that meets threshold. If no peak within the window meets threshold, then a missed beat is assumed and the window is expanded until it includes a peak that meets the threshold. Both the time window and the correlation threshold are adjusted for each subject to maximize true detections and minimize false detections.” Components having (i) reduced dimensionality relative to the neural data is taught as reducing the possibility of false detections due to noise in order to minimize false detections.) … statistics are a measure of across-subject (Georgopoulos: Paragraph [0069] “These features were robust across subjects” A measure of across-subject is taught as the data across subjects.) agreement of the neural data (Georgopoulos: Paragraph [0116] “To assess the congruence of the distribution of the Group effect among sensor pairs in the 1st and 2nd sample, the presence or absence of a significant effect for a given sensor pair as 1 and 0, respectively were coded, and the X2 test statistic was computed.” The group statistics are a measure of across-subject agreement of the neural data is taught as to assess the congruence [agreement] of the distribution of the Group effect among sensor pairs [neural data].)…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).

Regarding claim 24, (New) Marci in view of Georgopoulos teaches the system of claim 23, Marci further teaches wherein the processing device automatically compares data representing the predicted audience behavioral response to the future media exposure (Marci: Paragraph [0131] “compared to a database of other audience responses to the same or similar media test stimulus 36 and processed using the engagement score and/or predictive models” The data representing the predicted audience behavioral response to the different future media exposure is taught as compared to a database of other audience responses to the same or similar media test stimulus.), to the data representing the predicted audience behavioral response to the different future media exposure (Marci: Paragraph [0074] “Thus, for a given piece of stimulus content, the biological responses can be connected with the portion of the content that elicited the response and the data from more than one sample audience or a subset of sample audiences gathered at different times and places can be aggregated.” Comparing or aggregating data of audiences behavioral response are taught as the data from more than one samples and different times. Paragraph [0090] “a different population sample can be exposed to a new advertisement (TV show, movie, or website).” The responses can be compared based on different advertisements.).  

Regarding claim 25, (New) Marci in view of Georgopoulos teaches the system of claim 24, Marci further teaches wherein the future media exposure and the different future media exposure comprise advertisements (Marci: Paragraph [0090] “the response map or pattern can be used to evaluate radio, print and audio-visual advertisements (for both television and the Internet), television shows and movies. In one embodiment, a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” Wherein the future media exposure and the different future media exposure comprise advertisements is taught as a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement.).  

Regarding claim 26, (New) Marci in view of Georgopoulos teaches the system of claim 24, Marci further teaches wherein the future media exposure and the different future media exposure are of a common type, the type selected from the group consisting of a news broadcast, a TV  or radio program, a movie, a piece of music, or an instructional video (Marci: Paragraph [0090] “the response map or pattern can be used to evaluate radio, print and audio-visual advertisements (for both television and the Internet), television shows and movies. In one embodiment, a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” The future media exposure and the different future media exposure are of a common type, the type selected from the group consisting of a news broadcast, a TV is taught as a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement.).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marci (U.S. 20100211439) in view of Georgopoulos (U.S. 20080091118) and Opdycke (U.S. 20110016011).
Regarding claim 9, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches … receives the group- representative data (Marci: Paragraph [0007] “biologically based responses or patterns of responses in a population sample that can lead to or are associated with behavioral responses or changes in behaviors of the target population.” Receives the group-representative data is taught as the data of one or more subjects which are in the population sample.) and the obtained audience behavioral data as inputs (Marci: Paragraph [0024] “obtained by exposing the audience to the content stimulus over a period of time, wherein the period of time is divided into at least two intervals. Next, at least one biologically based response to the content stimulus for each member of the sample population is measured. ” The obtained audience behavioral data as inputs is taught as at least one biologically based response to the content stimulus for each member of the sample population is measured.). 
Marci in view of Georgopoulos does not explicitly disclose wherein mapping the group statistics further includes the processing device execute a mathematical optimization algorithm, wherein the mathematical optimization algorithm…
 
Opdycke further teaches wherein mapping the group statistics further includes the processing device execute a mathematical optimization algorithm, wherein the mathematical optimization algorithm (Opdycke: Paragraph [0055] “Learning engine 202 may use one or more stochastic optimization algorithms to accomplish this automatically as referenced above.” Processing device execute a mathematical optimization algorithm, wherein the mathematical optimization algorithm is taught as the learning engine may use one or more stochastic optimization algorithms to accomplish this.)…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marci, Georgopoulos with the optimization algorithms of Opdycke in order to perform the analysis of audience behavior, thereby allowing the optimization the behavioral response as defined by a goal (Opdycke: Paragraph [0055] “By repeating the experiment design, play, upload data, analyze, modify and optimize process, facility 202 evolves and learns over time, so that it improves on the set of playlists it sends to the digital signage networks in order to better influence viewer response.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116